Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (11/19/2020), is being examined under the first inventor to file provisions of the AIA .   Claims (1-8) are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “controller is further configured to control the DC power source such that the respective polarities of the first DC voltage and the second DC voltage are switched before a migration of charge between the placing table and the focus ring is generated.”
Regarding this claim it does not appear if the specification has a way to know if migration of charge is imminent.

Claim 3 recites the limitation “wherein a switching period of the polarity is determined based on a power density corresponding to a DC voltage applied to an electrode.”
Regarding this claim, it does not appear if the specification teaches a way of determination of switching period based on power density. There is no mention of the determination of power density and an algorithm linking this to switching period.
Claim 4 recites the limitation “wherein a switching period of the polarity is determined based on a flow rate of a heat transfer gas flowing between the focus ring and the placing table.”
Regarding this claim, it does not appear if the specification teaches a way of determination of switching period based on flow rate. There is no mention of the determination of flow rate and an algorithm linking this to switching period.
The claims 5 and 6 require switching at the same time or sequentially. However, the status of polarities on each electrode before switching is unknown. Therefore, interaction between the two, if any before or after the switching is unclear. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10879050. Although the claims at issue are not identical, they are not patentably distinct from each other because of reasons discussed below.
As seen below both claims recite switching polarities of first and second DC voltages applied to first and second electrodes under the focus ring to hold the focus ring with minimum weakening of force of attraction and leakage of heat transfer gas. 
Claim 1 of this application 
Claim 1 of patented application
A plasma processing apparatus comprising: a processing chamber configured to perform a plasma processing using plasma; a placing table provided in the processing chamber and including a substrate placing portion and a focus ring placing portion, the focus ring placing portion surrounding the substrate placing portion; a focus ring disposed on the focus ring placing portion; a first electrode and a second electrode both disposed inside the focus ring placing portion; a DC power source configured to apply a first DC voltage to the first electrode and apply a second DC voltage to the second electrode; and a controller configured to control the DC power source such that respective polarities of the first DC voltage and the second DC voltage are independently and periodically switched.
A plasma processing apparatus comprising: a placing table including a focus ring placed thereon and a first electrode and a second electrode provided therein so as to face the focus ring to electrostatically attract the focus ring; and a voltage application source configured to apply, to the first electrode, a first direct current (DC) voltage which cyclically alternates between different polarities with a first predetermined period, and to simultaneously apply, to the second electrode, a second DC voltage which cyclically alternates between different polarities with a second predetermined period, wherein the first DC voltage and second DC voltage are independent and may be same or different and the first predetermined period and the second predetermined period may be same or different.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6  and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kimball et al (US 9922857) in view of Maehira et al (US 20140158301).
Kimball et al disclose a plasma processing apparatus (Fig 1); a processing chamber configured to perform a plasma processing using plasma (149); a placing table provided in the processing chamber and including a substrate placing portion (112) and a focus ring placing portion surrounding the substrate placing portion (310); a focus ring disposed on the focus ring placing portion (394); a first electrode and a second electrode (312) both disposed inside the focus ring placing portion; and a DC power source configured to apply a first DC voltage to the first electrode and apply a second DC voltage to the second electrode (Fig 3 and Para [0013]). 
Kimball et al do not disclose a controller configured to control the DC power source such that polarities of the DC voltage are periodically switched. Kimball discloses plurality of voltages connected through switches (Para [0013]). 
Maehira et al disclose a plasma processing apparatus (Fig 1) and a single pole type  electrostatic chuck with an electrode (3) connected to a power supply 16. The polarity of the power supply 16 is changed periodically from positive to negative (Abstract and Para [0014, 0018]). Maehira et al teach that periodic change of polarity helps restore chucking force and reduce heat transfer gas leak (Para [0054-0058]). The disclosure is supported by Fig 5 where periodic application of positive and negative voltage appears to restore chucking force.
Maehira et al disclose that the electrode 3 could be in plurality of conducting plates (Para [0034]).
Therefore, it would have been obvious for one of ordinary skill in the art to have applied periodic voltage to plural sections of electrodes under the focus ring to enable stable chucking force and low leakage of heat transfer gas.
Regarding claim 2  as best understood the change of polarity should be done before chucking force is weakened by too much charge migration.
Regarding claim 3 Maehira et al disclose (see Fig 5-7 and description para [0058-0059].) that large power density provides faster migration of charge, therefor for larger power density switching of polarity should be faster.  
Regarding claim 4 larger heat transfer flow rate indicated weak chucking force and the need for faster switching. 
Regarding claims 5 and 6 these are intended use limitations possible by the apparatus disclosed. 
Regarding claim 8 the inner and outer electrodes under Kimball et al are provided in a radial direction. 
Claims 7-8 are also rejected under 35 U.S.C. 103 as being unpatentable over Kimball et al (US 9922857) in view of Maehira et al (US 20140158301) and Kouichi Yamamoto (US 20030165044).
Regarding claims 7 and 8 location of plurality of electrodes is not explicitly disclosed in Kimball et al.
Yamamoto discloses plurality of configurations of electrostatic chuck electrodes for speedy and stable chucking and dechucking and disclose radial direction as in Fig 7 and circumferential direction as claimed in claim 7 as in Fig 8. 
One of ordinary skill in the art would understand that plurality of electrode would provide an opportunity of spatial correction of chucking force to make uniform chucking. Therefore, having different configuration of chucking electrodes would have been obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishiguro et al (US 20160336185) discloses electrostatic chucking using multiple electrodes of the single pole type being connected to variable voltages for chucking optimization.
Song et al (EP2881981) discloses maintaining chucking force on an insulated substrate by switching polarity of voltage on plural electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716